
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.27


Mr. Bruce F. Griffing
10 Edge of Woods
Latham, NY 12110

Dear Mr. Griffing:

        The purpose of this letter is to confirm our verbal offer to you. It is
a pleasure to offer you a position as Vice President, Research & Development and
Chief Technical Officer at Dupont Photomasks, Inc. (DPI) reporting to Paul
Chipman, Executive Vice President. In addition, this position is a member of the
Executive team staff.

        Your starting salary will be $16,666.66 per month. Your tentative start
date is Monday, August 6, 2001. Additionally, you will be eligible for an annual
stock option grant with a target of 12,000 and a range of 0 to 18,000 options,
which are governed by the terms and conditions of the 1997 Stock Option and
Restricted Stock Plan. The options vest at 25% per year over a four-year period.
You are also eligible for an annual bonus with a target of $78,000.00 and a
range of $0 to $195,000.00 depending on your individual contribution and company
performance over the course of the year.

        In addition, you will receive 18,000 DPI stock options at hire, which
are governed by the terms and conditions of the 1997 Stock Option and Restricted
Stock Plan. We will use your start date with DPI to value your options. The
value will be the average price of trades made on NASDAQ on the day your
employment begins with DPI. The options vest at 25% per year over a four-year
period.

        You will also be granted a Sign-On Bonus of $15,000.00 payable on your
first payday. Additionally, you will be granted relocation in accordance with
our Domestic Relocation Policy. This includes an Incidental Allowance of
$10,000.00 payable on your first payday. The sign on bonus, relocation and
allocation expenses are subject to repayment to DPI should you voluntarily
terminate your employment within the first twelve (12) months. Your signature on
this letter acknowledges your agreement to the sign on bonus, allocations and
relocation payments conditions.

        DPI does not currently have a change of control clause or an executive
severance policy. DPI has been reviewing several executive severance vehicles
for multiple levels of employees within our company. You will be advised if one
is adopted that covers you.

        If in the first twelve (12) months from your start date, there is a
merger, acquisition, divestiture, or reduction in force that results in you
involuntarily being severed from employment, then you will be paid on the
effective date of termination a sum equivalent to six months base salary, minus
the standard withholding amounts. This provision terminates twelve (12) months
after your start date or the date that DPI adopts a change of control provision
or an executive severance policy applicable to you, whichever date is earlier.
This provision is contingent on your satisfactory performance and compliance
with DPI policy and procedure. Based on this additional consideration, you agree
as a condition of being offered this consideration or receiving this payment
that for a period of six (6) months from the date of separation from DPI that
you will not be employed by, consult for, engage or otherwise act on behalf of
Photronics, Inc., Compugraphics, Inc., Dai Nippon, or Toppan or any other
Photomask manufacturer who operates or does business within the United States,
as an employee, consultant, officer or agent, without the prior written
permission of the General Counsel of DuPont Photomasks, Inc. The parties agree
that equitable relief, including injunction, may be obtained in addition to the
remedies to enforce this provision.

        An additional $42,000.00 special payment will be made upon completion of
several strategic deliverables that are tied to specific performance metrics.
You and Paul Chipman will mutually agree upon the strategic deliverables,
performance metrics and timeframes. This one time special payment will be
assessed on September 1, 2002.

--------------------------------------------------------------------------------


        You will be granted two additional weeks of time off with pay per year
until such time when you are eligible for four weeks per our vacation plan.
Since the additional time off with pay is outside the documented Vacation Plan,
DPI will not pay out any of this unused time off.

        As a DPI employee, you will be eligible to participate in all our
benefit plans and will be subject to our normal employment practices. This offer
is contingent upon your acceptance by signing the bottom of this letter which
must be returned to me postmarked no later than June 29, 2001. A Federal Express
envelope has been provided for this purpose. You may call me at 512-310-6776
(Fax: 512-255-9627) with a verbal acceptance to speed up this process.

        If you accept our offer, it is required that all new employees undergo a
baseline physical examination, at our expense, before the employment effective
date. This examination will include a test for the presence of drugs including
marijuana, in your system. A positive test for drugs, other than those
prescribed for you by your physician, will constitute grounds for withdrawing
our offer. This will be arranged for you upon your acceptance of our offer.

        We look forward to having you as a valuable member of our Executive
team.

Sincerely,

/s/ Victoria J. Brush

Victoria J. Brush
Vice President Human Resources
Dupont Photomasks Inc.

ACKNOWLEDGED AND ACCEPTED BY:

/s/ Bruce F. Griffing

Bruce F. Griffing:
June 25, 2001

2

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.27

